Exhibit 10.3


 
 
 
October 1, 2013


Nexstar Broadcasting, Inc.
5215 N. O'Connor Blvd., Suite 1400
Irving, TX 75039


Mission Broadcasting, Inc.
30400 Detroit Rd
Suite 304
Westlake OH 44145-1855




 
Re:
Amended and Restated Revolver Reallocation Letter regarding both the Fifth
Amended and Restated Credit Agreement dated as of December 3, 2012 among Nexstar
Broadcasting, Inc., Nexstar Broadcasting Group, Inc., Nexstar Finance Holdings,
Inc., the financial institutions from time to time parties thereto, and Bank of
America, N.A., as administrative agent, as the same may be further amended,
modified, restated, supplemented, renewed, extended, increased, rearranged
and/or substituted from time to time (the "Nexstar Credit Agreement"), and the
Fourth Amended and Restated Credit Agreement dated as of December 3, 2012 among
Mission Broadcasting, Inc., the financial institutions from time to time parties
thereto, and Bank of America, N.A., as administrative agent, as the same may be
further amended, modified, restated, supplemented, renewed, extended, increased,
rearranged and/or substituted from time to time (the "Mission Credit
Agreement").



Ladies and Gentlemen:


Capitalized terms used in this Amended and Restated Revolver Reallocation Letter
(the "Revolver Reallocation Letter") but not otherwise defined herein shall have
the meaning ascribed thereto in the Nexstar Credit Agreement.  On December 3,
2012, (i) the Borrower and certain lenders amended and restated the terms of the
then existing loan facility (the "Nexstar Facility") evidenced by the Nexstar
Credit Agreement and the Loan Documents (the "Nexstar Facility Documents"), and
(ii) the Mission Borrower and certain lenders amended and restated the terms of
the then existing loan facility (the "Mission Facility") evidenced by the
Mission Credit Agreement and the Mission Loan Documents (the "Mission Facility
Documents").  The Nexstar Facility and the Mission Facility are herein
collectively referred to as the "Facilities".  On October 1, 2013, (i)  the
Borrower and certain lenders have entered into that certain Second Incremental
Amendment and (ii) the Mission Borrower and certain lenders have entered into
that certain Second Incremental Amendment (as such term is defined in the
Mission Credit Agreement).


As of the Second Incremental Amendment Closing Date, the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders in the Nexstar Credit
Agreement is $75,000,000 (the "Nexstar Commitment") and the aggregate Mission
Revolving Credit Commitment of all Mission Revolving Credit Lenders in the
Mission Credit Agreement is $30,000,000 (the "Mission Commitment").  The Nexstar
Commitment and the Mission Commitment are herein collectively referred to as the
"Facility Commitments".  Each of the undersigned Lenders is a Revolving Credit
Lender under the Nexstar Credit Agreement, and a Mission Revolving Credit Lender
under the Mission Credit Agreement, and each such Lender's percentage of the
Nexstar Commitment and its percentage of the Mission Commitment is the same
(each such percentage herein referred to as such Lender's "Facility
Percentage").


Subject to all of the terms and conditions of the Nexstar Facility Documents and
the Mission Facility Documents, and subject to the terms and conditions set
forth below, each of the undersigned Lenders agrees (i) severally and not
jointly and (ii) only so long as there exists no Default under the Nexstar
Facility Documents (or under, and as defined in, the Mission Facility Documents)
both before and after giving effect to any such reallocation, that the Borrower
may reallocate the Facility Commitments among the Mission Facility and the
Nexstar Facility up to, but no more than, three times during the term of the
Facilities from and after the Second Incremental Amendment Closing Date, in each
case only so long as the Facility Percentages remain unchanged and the aggregate
Facility Commitments are not increased by any such reallocation, (the "Permitted
Revolver Reallocations").


Each Permitted Revolver Reallocation is subject to satisfaction or waiver by the
Required Revolving Credit Lenders of each of the following terms and conditions:


 
1)
there shall exist (i) no Default under the Nexstar Facility Documents, and (ii)
no "Default" under (and as defined in) the Mission Facility Documents, in each
case both before and after giving effect to any Permitted Revolver Reallocation;

 
 
2)
the Borrower and the Mission Borrower, respectively, shall have given not less
than 20 Business Days' prior written notice of such proposed Permitted Revolver
Reallocation to the Administrative Agent and each Revolving Credit Lender (or
such lesser notice acceptable to the Administrative Agent and each Revolving
Credit Lender), and that the Borrower and the Mission Borrower have not
requested more than two Permitted Revolver Reallocation since the Second
Incremental Amendment Closing Date, prior to such request;

 
 
3)
(i) no Permitted Revolver Reallocation among the Nexstar Commitment and the
Mission Commitment shall result in an increase to the aggregate Facility
Commitments, (ii) no Facility Percentage of any Revolving Credit Lender shall
change as a result of any Permitted Revolver Reallocation and (iii) the amount
of each Revolving Credit Lender's Facility Percentage of the aggregate Facility
Commitments shall not be increased or reduced as a result of any Permitted
Revolver Reallocation;

 
 
4)
the representations and warranties set forth in Article V of the Nexstar Credit
Agreement, the Nexstar Facility Documents, Article V of the Mission Credit
Agreement and the Mission Facility Documents shall be true and correct in all
material respects (except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and (ii) that any
representation or warranty that is qualified by "materiality" or "Material
Adverse Effect" shall be true and correct in all respects);

 
 
5)
the Borrower and the Mission Borrower shall have each reimbursed the
Administrative Agent and each Revolving Credit Lender for any amounts incurred
(if any) by each such Revolving Credit Lender as a result of each such Permitted
Revolver Reallocation pursuant to Article II of both the Nexstar Credit
Agreement and the Mission Credit Agreement;

 
 
6)
the Borrower and the Mission Borrower shall have each delivered a certification
on the date of such Permitted Revolver Reallocation certifying as to clauses 1
and 4 preceding as of such date; and

 
 
7)
both the Borrower and the Mission Borrower shall have each reimbursed the
Administrative Agent in full in immediately available funds for all outstanding
fees and expenses which the Nexstar Credit Agreement or the Mission Credit
Agreement require to be paid by the Borrower or the Mission Borrower through the
date of such Permitted Revolver Reallocation, including without limitation
attorneys' fees costs and expenses incurred by counsel to the Administrative
Agent in accordance with the terms of Section 10.04(a) of the Nexstar Credit
Agreement and the Mission Credit Agreement.

 
This Revolver Reallocation Letter shall become effective after satisfaction of
each of the following: (a) the occurrence of the Second Incremental Amendment
Closing Date, (b) the occurrence of the Second Incremental Amendment Closing
Date (as such term is defined in the Mission Credit Agreement), and (c) the
Administrative Agent's receipt of counterparts of this Revolver Reallocation
Letter executed by the Borrower, the Mission Borrower, the Parent Guarantors,
each of the other Guarantors and each Revolving Credit Lender and Mission
Revolving Credit Lender.


The Borrower and the Mission Borrower, respectively, hereby represent and
warrant to the Administrative Agent and each Revolving Credit Lender that on the
date hereof (a) the representations and warranties of the Borrower, the Mission
Borrower, and each of the Guarantors set forth in Article V of both the Nexstar
Credit Agreement and the Mission Credit Agreement, as applicable, are true and
correct in all material respects (except (1) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
and (2) that any representation or warranty that is qualified by "materiality"
or "Material Adverse Effect" shall be true and correct in all respects) and
(b) that (i) no Default under any Nexstar Facility Document exists and (ii) no
"Default" (as defined in the Mission Credit Agreement) under any Mission
Facility Document exists. The Borrower and the Mission Borrower, respectively,
furthermore acknowledge that nothing in this Revolver Reallocation Letter shall
affect its obligations under the Nexstar Credit Agreement or the other Nexstar
Facility Documents, or the Mission Credit Agreement or the other Mission
Facility Documents, as applicable, which remain valid, binding and enforceable,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors' rights generally or by
equitable principles of general applicability, or shall constitute a waiver by
the Administrative Agent or any  Lender of any right or remedy, now or at any
time in the future, with respect to any requirement under the Nexstar Credit
Agreement or the other Nexstar Facility Documents or the Mission Credit
Agreement or the other Mission Facility Documents (as applicable) or with
respect to any breach of any term of any such agreements, occurring now or at
any time in the future. The Borrower and the Mission Borrower hereby agree to
deliver promptly to the Administrative Agent such other documents, certificates
and instruments as the Required Revolving Credit Lenders shall reasonably
require in connection with this Revolver Reallocation Letter or any Permitted
Revolver Reallocation.
 
By signing below, the Borrower, the Mission Borrower, the Guarantors, Nancie J.
Smith and Dennis P. Thatcher hereby (i) acknowledge and confirm the continuing
existence, validity and effectiveness of the Nexstar Facility Documents and the
Mission Facility Documents to which they are parties, including, without
limitation the respective security documents and the Liens granted thereunder
and (ii) agree that the execution, delivery and performance of this Revolver
Reallocation Letter shall not in any way release, diminish, impair, reduce or
otherwise adversely affect such Nexstar Facility Documents, Mission Facility
Documents and the respective Liens granted thereunder.
 
This Revolver Reallocation Letter may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which when
taken together shall constitute but one and the same instrument.  For purposes
of this Revolver Reallocation Letter, a counterpart hereof (or signature page
thereto) signed and transmitted by any Person party hereto to the Administrative
Agent (or its counsel) by facsimile machine, telecopier or electronic mail is to
be treated as an original.  The signature of such Person thereon, for purposes
hereof, is to be considered as an original signature, and the counterpart (or
signature page thereto) so transmitted is to be considered to have the same
binding effect as an original signature on an original document.  Please sign in
the space provided below to evidence your agreement with the terms of this
Revolver Reallocation Letter and acknowledgement that your obligations hereunder
are valid, binding, and enforceable obligations, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors' rights generally or by equitable principles of general
applicability.


This letter (a) shall amend and replace, and supersede in its entirety, the
Revolver Reallocation Letter dated December 3, 2012, and (b) from and after the
date hereof, shall be considered the "Revolver Reallocation Letter" as defined
in the Nexstar Credit Agreement and the Mission Credit Agreement.  This Revolver
Reallocation Letter shall constitute a Loan Document under the Nexstar Credit
Agreement and a Mission Loan Document under the Mission Credit Agreement, shall
be governed by and construed in accordance with the laws of the State of New
York, and shall be binding upon the Borrower, the Administrative Agent, each
Guarantor and each Revolving Credit Lender, Mission Revolving Credit Lender and
their respective successors and assigns.  The failure of the Borrower or the
Mission Borrower to comply with any of the terms of this Revolver Reallocation
Letter shall be an Event of Default under the Nexstar Credit Agreement and under
the Mission Credit Agreement.


THIS WRITTEN AGREEMENT TOGETHER WITH THE NEXSTAR FACILITY DOCUMENTS AND THE
MISSION FACILITY DOCUMENTS, AS APPLICABLE, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK


 
 
 

--------------------------------------------------------------------------------

 

 


 

  Very truly yours,         BANK OF AMERICA, N.A.,   as Administrative Agent    
          By:  /s/ Don B. Pinzon   Name: Don B. Pinzon   Title: Vice President

 
 
 
                                                                                   
 
                                                                                    
 
                                                                                    
 


 

Revolver Reallocation Letter – Signature Page
 
 
 

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED,
AS OF THE SECOND INCREMENTAL AMENDMENT CLOSING DATE:
 


BORROWER:


NEXSTAR BROADCASTING, INC.






 

 By: /s/ Thomas E. Carter  Name: Thomas E. Carter  Title: Chief Financial
Officer

 
                                                                
 






MISSION BORROWER:


MISSION BROADCASTING, INC.


 

 

By: /s/ Dennis P. Thatcher Name: Dennis P. Thatcher Title: President and
Treasurer

 
 
 

 

Revolver Reallocation Letter – Signature Page
 
 
 

--------------------------------------------------------------------------------

 

GUARANTORS:



NEXSTAR BROADCASTING, INC.

NEXSTAR BROADCASTING GROUP, INC.

NEXSTAR FINANCE HOLDINGS, INC.


 
 

By: /s/ Thomas E. Carter Name: Thomas E. Carter Title: Chief Financial Officer





MISSION BROADCASTING, INC.







By: /s/ Dennis P. Thatcher Name: Dennis P. Thatcher Title: President and
Treasurer





 
 
 
 

/s/ Nancie J. Smith Nancie J. Smith, Solely in her capacity as Pledgor and not
in her individual capacity

 


 

/s/ Dennis P. Thatcher Dennis P. Thatcher, Solely in his capacity as Pledgor and
not in his individual capacity

 